Citation Nr: 0311854	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-37 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's left knee ankylosis with quadriceps apparatus 
atrophy, currently evaluated as 60 percent disabling.  

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran's daughter

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from June 1955 to February 
1957.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which increased the disability evaluation for the 
veteran's left knee ankylosis with left quadriceps apparatus 
atrophy from 40 to 60 percent.  In May 1996, the RO denied 
special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate.  In May 1998, 
the veteran's daughter testified before the undersigned 
Veterans Law Judge sitting at the RO.  In July 1998, the RO 
proposed to declare the veteran incompetent to handle his VA 
monetary benefits.  In September 1998, the RO determined that 
the veteran was incompetent to handle his VA monetary 
benefits.  The veteran has been represented throughout this 
appeal by the Disabled American Veterans.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his left lower extremity disability 
to the Department of Veterans Affairs (VA) Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

FINDINGS OF FACT

1.  The veteran's left lower extremity disability has been 
shown to be productive of left knee ankylosis with the joint 
fixed at 25 degrees of flexion and left quadriceps atrophy.  

2.  Service connection is in effect solely for left knee 
ankylosis with quadriceps apparatus atrophy evaluated as 60 
percent disabling.  

3.  The veteran's service-connected left knee ankylosis with 
quadriceps apparatus atrophy is not of such severity as to 
render him unable to protect himself from the hazards of 
everyday living and so helpless as to require the regular aid 
and attendance of another person.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for the veteran's left knee ankylosis with quadriceps 
apparatus atrophy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
Diagnostic Code 5256 (2002).  

2.  The criteria for special monthly compensation based on 
the veteran's need for regular aid and attendance have not 
been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002); 38 
C.F.R. §§ 3.350(b), 3.352(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of the veteran's entitlement to both 
an increased evaluation for his left lower extremity 
disability and special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate, the 
Board observes that the VA has secured or attempted to secure 
all relevant VA and private medical records to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2002).  The veteran was 
afforded a VA examination for compensation purposes in 
November 1994.  The examination report is of record.  The 
veteran's relatives have indicated that he would be unable to 
appear for further physical evaluation due to his multiple 
nonservice-connected disabilities.  The veteran was scheduled 
for a hearing before the undersigned Veterans Law Judge.  
While he was unable to attend the hearing, his daughter 
testified on his behalf.  The hearing transcript is of 
record.  In April 2002, the Board undertook development 
action to obtain additional private clinical documentation 
from the veteran's treating physician.  Unfortunately, the 
veteran's representatives failed to respond to the Board's 
development request.  Any duty imposed on the VA, including 
the duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


I.  Left Knee Disability

A January 1957 Army physical evaluation board report 
indicates that the veteran was diagnosed with left knee 
fibrous ankylosis with flexion at 150 degrees and extension 
at 160 degrees secondary to a left knee arthrotomy.  The 
report of an April 1957 VA examination for compensation 
purposes reflects that the examiner observed that for "all 
practical purposes [the veteran's] knee is favorably 
ankylosed in 180 degrees of extension."  In May 1957, the RO 
established service connection for left knee ankylosis with 
quadriceps apparatus atrophy and assigned a 40 percent 
evaluation for that disability.  

The report of a November 1994 VA examination for compensation 
purposes conveys that the veteran exhibited a left knee 
flexion contraction with ankylosis at 25 degrees.  He was 
diagnosed with severe clinical left knee ankylosis with left 
quadriceps muscle atrophy.  In November 1995, the RO 
increased the evaluation for the veteran's left lower 
extremity disorder from 40 to 60 percent.  

B.  Increased Disability Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  Ankylosis of either 
knee with the joint in flexion between 20 and 45 degrees 
warrants a 50 percent evaluation.  A 60 percent evaluation 
requires extremely unfavorably ankylosis with the joint in 
flexion at an angle of 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2002).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2002).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2002), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

At the November 1994 VA examination for compensation 
purposes, the veteran was observed to have a left knee 
flexion contracture with ankylosis at 25 degrees left 
quadriceps and gastrocnemius muscle atrophy.  Contemporaneous 
X-ray studies of the left knee revealed advanced degenerative 
joint disease with associated patellofemoral joint sclerotic 
changes, ankylosis and bony fragments.  The veteran was 
diagnosed with severe left knee ankylosis with left 
quadriceps muscle atrophy, advanced degenerative joint 
disease, associated patellofemoral joint sclerotic changes, 
and bony fragments.  

At the May 1998 hearing before the undersigned Veterans Law 
Judge, the veteran's daughter testified that the veteran 
experienced significant left lower extremity pain and 
functional impairment.  She clarified that he was bedridden 
due to his left lower extremity disability, Alzheimer's 
disease, and his tracheotomy and gastrectomy tubes.  

Clinical documentation from the Hospital Interamericano dated 
in February 1999 indicates that the veteran exhibited lower 
extremity ankylosis.  He was found to be in a vegetative 
state.  A March 2000 written statement from Luis Raul Santos 
Lopez, M.D., conveys that the veteran was bedridden with 
multiple chronic conditions including Alzheimer's disease, a 
seizure disorder, chronic aspiration pneumonia, old 
cerebrovascular accident residuals, chronic peptic ulcer 
disease with episodic bleeding.  The physician noted that the 
veteran additionally had "right" knee problems and sciatic 
nerve paralysis.  

The Board has reviewed the probative evidence of record 
including the statements and testimony advanced on the 
veteran's behalf.  The veteran has been shown to have left 
knee ankylosis with the joint fixed at 25 degrees of flexion.  
Such findings warrant assignment of a 50 percent evaluation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5256.  The veteran is currently in receipt of a 60 percent 
evaluation, the maximum evaluation for ankylosis of the knee 
under Diagnostic Code 5256.  

The veteran's daughter testified on appeal that the veteran's 
left lower extremity disability is productive of significant 
physical impairment.  While acknowledging that the veteran's 
left knee ankylosis is clearly productive of significant 
physical impairment, the Board notes that he has been found 
by his private treating physicians to be in a vegetative 
state and completely bedridden.  Such findings clearly 
reflect that the veteran can no longer ambulate and any 
assessment of left lower extremity functional impairment 
beyond that addressed by Diagnostic Code 5256 would require 
speculation.  Therefore, the Board concludes that the current 
60 percent evaluation adequately reflects the veteran's 
service-connected left lower extremity disability picture.  

II.  Special Monthly Compensation

Additional compensation is provided for a veteran whose 
service-connected disability or disabilities render him so 
helpless as to be in need of regular aid and attendance or 
permanently bedridden.  38 U.S.C.A. § 1114(l) (West 2002); 38 
C.F.R. § 3.350(b) (2002).  The basic criteria for determining 
the need for regular aid and attendance consist of the 
following: the veteran's inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
his frequent need for orthotic adjustment; his inability to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; his inability to 
attend to the wants of nature; or his incapacity, physical or 
mental, which requires the care or assistance of another 
person on a regular basis to protect him from the hazards or 
dangers incident to his daily environment.  It is not 
required that all of the enumerated criteria be found to 
exist before a favorable rating may be made.  The particular 
personal functions that the veteran is unable to perform 
should be considered in connection with his condition as a 
whole. It is only necessary that the evidence establish that 
the veteran is so helpless by reason of his service-connected 
disability as to need regular aid and attendance.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a) (2002).  

Service connection is currently in effect solely for left 
knee ankylosis with quadriceps apparatus atrophy evaluated as 
60 percent disabling.  

In her May 1996 Appeal to the Board (VA Form 9), the 
veteran's daughter conveyed that the veteran was in a 
"highly advanced stage of Alzheimer's disease" which 
rendered him bedridden; incontinent; and unable to speak, to 
feed himself, to wash himself, and to ride in any vehicle 
except for an ambulance.  She advanced that the veteran was 
one hundred percent disabled.  At the May 1998 hearing on 
appeal, the veteran's daughter clarified that the veteran's 
multiple chronic disabilities rendered him bedridden and in 
need of his wife's assistance to perform all of his 
activities of daily living.  

An April 1998 written statement from Dr. Santos Lopez conveys 
that the veteran was under his professional care for 
treatment of Alzheimer's disease and old cerebrovascular 
accident residuals.  The doctor related that the veteran was 
bedridden and had tracheotomy and gastrectomy tubes, which 
impaired his ability to leave his house.  

Clinical documentation from the Hospital Interamericano dated 
in February 1999 indicates that the veteran was in a 
vegetative state.  The March 2000 written statement from Dr. 
Santos-Lopez conveys that the veteran was bedridden with 
multiple chronic conditions including Alzheimer's disease, a 
seizure disorder, chronic aspiration pneumonia, old 
cerebrovascular accident residuals, chronic peptic ulcer 
disease with episodic bleeding, "right" knee problems, and 
sciatic nerve paralysis.  

Initially, the Board observes that the veteran suffers from 
Alzheimer's disease, old cerebrovascular accident residuals, 
and multiple other nonservice-connected disabilities which 
have left him in a vegetative state, chronically bedridden, 
and clearly in need of regular aid and attendance of another 
individual to provide for his daily needs.  However, no 
competent medical professional has advanced that the 
veteran's left lower extremity disability, his sole 
service-connected disorder, renders him so helpless as to be 
in need of regular aid and attendance or permanently 
bedridden.  While the veteran's daughter states that the 
veteran is completely incapable of attending to his own 
needs, she does not assert that his service-connected 
disability is the cause of such impairment.  Indeed, she 
attributes his complete disability to his 
nonservice-connected Alzheimer's disease.   In the absence of 
any evidence that the veteran's service-connected left lower 
extremity disorder renders him so helpless as to need regular 
aid and attendance or permanently bedridden, the Board 
concludes that special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate is 
not warranted.  
ORDER

An increased evaluation for the veteran's left knee ankylosis 
with quadriceps apparatus atrophy is denied.  Special monthly 
compensation based on the need for regular aid and attendance 
or at the housebound rate is denied.  


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

